Order entered June 13, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00429-CV

                  IN THE INTEREST OF D.A.C., A CHILD

              On Appeal from the 255th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-20-08946

                                    ORDER

      We REINSTATE this appeal which we abated to allow the trial court an

opportunity to enter an amended decree of divorce in accordance with the parties’

settlement agreement. On June 6, 2022, the parties filed a joint status report

informing the Court that the trial court signed an amended divorce decree on May

25, 2022 and that a supplemental clerk’s record containing a copy of the amended

decree had been requested.

      We note the supplemental record is necessary to dispose of the parties’

pending agreed motion to dismiss the appeal based on settlement, and to date, it

has not been filed. Accordingly, we ORDER Dallas County District Clerk Felicia
Pitre to file the supplemental clerk’s record containing a copy of the amended

decree no later than June 17, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                           /s/   KEN MOLBERG
                                                 JUSTICE